THE COURT.
In this petition for a writ of habeas corpus the petititoner, together with a prayer for certain other relief, seeks to be excused from his default in failing to file a timely notice of appeal from a judgment of conviction in the Superior Court of the State of California, in and for the County of • Sacramento. Rule 31 (a) of the Rules on Appeal, as amended January 1, 1959, sets forth a procedure for petitioning the reviewing court for relief in a ease where a notice of appeal in a criminal case is received by a county clerk after the expiration of the period prescribed for filing such a notice, and it is the opinion of this court that the court which would have jurisdiction of the appeal, if an appeal lies, should pass upon the question of whether or not such relief should be granted.
The petition for a writ of habeas corpus is denied in all respects, but without prejudice to the right of the petitioner to present a notice of appeal to the clerk of the Superior Court of Sacramento County and, in the event that his notice of appeal is not accepted for filing, to petition the District Court of Appeal, Third Appellate District, for relief pursuant to the provisions of rule 31(a) of the Rules on Appeal.